
	
		III
		110th CONGRESS
		1st Session
		S. RES. 133
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2007
			Mr. Obama (for himself,
			 Mr. Levin, Mr.
			 Kerry, Mr. Alexander, and
			 Mr. Corker) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the life of Bishop Gilbert Earl
		  Patterson.
	
	
		Whereas Bishop Gilbert Earl Patterson was born in 1939 to
			 Bishop W.A. and Mrs. Mary Patterson, Sr., in Humboldt, Tennessee;
		Whereas Bishop Patterson was reared in Memphis, Tennessee,
			 and Detroit, Michigan, and ordained as an elder in the Church of God in Christ
			 in 1958 by Bishop J.S. Bailey;
		Whereas Bishop Patterson grew in wisdom at the Detroit
			 Bible Institute and LeMoyne Owen College in Memphis, Tennessee;
		Whereas, in 1962, Bishop Patterson became co-pastor with
			 his father of Holy Temple Church of God in Christ in Memphis, Tennessee;
		Whereas, in 1975, Bishop Patterson founded Temple of
			 Deliverance, the Cathedral of the Bountiful Blessings;
		Whereas Temple of Deliverance is now a shining star of
			 both the Church of God in Christ and all of the Nation's communities of
			 faith;
		Whereas Temple of Deliverance, under Bishop Patterson's
			 wise leadership, continues to touch the entire Nation through its Bountiful
			 Blessings Ministry;
		Whereas Bishop Patterson reached millions across the globe
			 with his direct and spirit-filled messages, encouraging the world to be
			 healed, be delivered, and be set free;
		Whereas Bishop Patterson served as the international
			 leader of the Church of God in Christ since November 2000, ably leading this
			 denomination of over 6,000,000 members;
		Whereas Bishop Patterson passed away on Tuesday, March 20,
			 2007, in Memphis, Tennessee, surrounded by his wife, Mrs. Louise Patterson, and
			 his family;
		Whereas Bishop Patterson will be celebrated as an
			 invigorating spiritual leader; and
		Whereas the family of Bishop Patterson, the Temple of
			 Deliverance congregation, the Church of God in Christ, and indeed the entire
			 Nation are deeply saddened by the loss of this great man: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)expresses the
			 condolences of the Nation to the family of Bishop Gilbert Earl Patterson, the
			 Temple of Deliverance Congregation, and the Church of God in Christ; and
			(2)recognizes the
			 life and accomplishments of Bishop Gilbert Earl Patterson, who guided a church,
			 led a denomination, and influenced a nation.
			
